Exhibit 10.1


2010 Equity Grant
Terms, Conditions & FAQs
February 2010


This is a summary of the material terms and conditions of the 2010 Equity Grant.
The DIRECTV Stock Plan (the “Plan”) and Prospectus govern the awards, receipt of
which is hereby acknowledged, and is incorporated herein by this reference.


TERM/CONCEPT
EXPLANATION
Company
DIRECTV and its Subsidiaries
Eligibility
Full-time exempt employees at the level of Director and above; new employees
must be hired and actively working before the grant date to receive an RSU
grant. Promotions that would result in an increase in target RSUs must be
approved by January 19, 2010 for employees to be eligible for the increased
target grant.
Awards
DIRECTV Restricted Stock Units (RSUs or Units); distributed in DIRECTV (DTV)
Class A common stock
Performance Period
3-year Performance Period (Jan. 1, 2010 – Dec. 31, 2012)
Adjustment Factor
This factor is the percentage (0% to 125%) used at the end of the 3-year
performance period to determine your shares earned based on the Company’s
performance to the Performance Measures listed below.
Performance Measures (weighting)
     · Each performance measure is determined as the percentage growth from the
prior year-end DIRECTV consolidated results.
Performance Measure
 
Weight
Annual Performance Target
Performance Range
Performance Factor Range
Annual growth in Cash Flow Before Interest & Taxes
331/3%
15%
0 to 20%
0 to 1.5
Annual growth in Earnings
Per Share (EPS)
331/3%
35%
0 to 50%
0 to 1.5
Annual growth in Revenue
331/3%
7%
0 to 9%
0 to 1.5
Performance Determination
 
• At the end of each year, the Company assesses DIRECTV performance for each
Performance Measure, resulting in an annual Performance Factor per the chart
above.
 
 
• At the end of the three years, the average of the three annual Performance
Factors creates the Adjustment Factor (the percentage used to determine the
final shares earned).  The final Adjustment Factor is capped at 125%.
 


 
 
 



TERM/CONCEPT
EXPLANATION
Distribute Shares at the End of Three Years
 
· Within 60 days after the end of the Performance Period, the Company determines
the Adjustment Factor. The Company will multiply the total number of RSUs
granted by this factor to determine the number of shares to distribute.
 
· After the Adjustment Factor is determined, the shares will be distributed to
you (minus applicable tax withholding) and then are yours to sell or hold as you
wish.
 
· Upon distribution, the shares will be directly deposited into an account in
your name with the Company's stock plan administrator (currently Morgan Stanley
Smith Barney). Account and tax information will be distributed shortly
thereafter.
Taxes
 
· Your award is taxable at the time of distribution in the year in which you
receive your shares of DTV common stock if the performance goals are met.
 
· The applicable withholding taxes are due upon distribution, whether or not you
sell your shares. The Company will withhold shares of stock to satisfy the
applicable tax withholdings, so you will receive shares net of tax withholdings.
 
· Please consult with your personal tax or financial advisor for more
information regarding the tax consequences of your award.
 
Continued Employment
Continued employment or service through the end of the Performance Period is
required as a condition of receiving your award and the rights and benefits
under the plan. Partial employment or service, even if substantial, during the
Performance Period will not entitle you to any proportionate award, or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services except as otherwise provided in the “Impact of
Termination” section below.
Impact of Termination
If you leave the company for any reason within the first calendar year of the
Performance Period, your award is forfeited.
Resignation or Term for Cause
If you resign from the Company or are terminated for cause at any time, you
forfeit all awards.
 
· Term Without Cause (e.g., Layoff)
 
 
· Retirement *
 
 
· Long-Term Disability or Death
 
 
· You are eligible for a pro-rated award based on the number of full calendar
years of service (January through December) completed during the Performance
Period and on plan performance assessed at the end of the Performance Period.
 
 
· Any shares earned will be distributed as soon as practicable in the year
following the end of the Performance Period.
 
Impact of Leave of Absence
Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
by the Company if reemployment upon the expiration of the leave is required by
contract or law, or if the leave is for a period of not more than 90 days. The
Company reserves the right to adjust grants for employees on leave in excess of
90 days.
Recovery of Stock Awards
If the financial or operating results used to determine the payout of shares are
subsequently restated or revised such that fewer shares would have been awarded
using such restated or revised results, the Company will be entitled to recover
those shares that should not have been awarded. See the policy statement in the
2010 Proxy Statement section “Compensation Discussion and Analysis.”



 
* Retirement means termination of employment at age 55 or older, with 5 or more
years of Continuous Service as defined by the Pension Plan, and immediate
commencement of Pension Plan benefits.
